           Case 1:20-cv-10510-LGS Document 25 Filed 03/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JOHN O’SULLIVAN,                                             :
                                              Plaintiff,      :
                                                              :    20 Civ. 10510 (LGS)
                            -against-                         :
                                                              :          ORDER
 CITY OF NEW YORK et al.,                                     :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant the City of New York (the “City”) has filed a pre-motion letter

concerning a motion to dismiss counts eight and nine of the First Amended Complaint (“FAC”)

(Dkt. No. 20). Plaintiff opposes (Dkt. No. 23).

        WHEREAS, the Order, dated March 18, 2021, directed Plaintiff to effect service on

Defendant Officer D’Arco and file proof of service by March 25, 2021 (Dkt. No. 21). Defendant

requests an order directing the City to provide a service address for Officer D’Arco (Dkt. No. 23),

and the City represents that the New York City Law Department is currently investigating

whether it will represent Officer D’Arco and waive service on his behalf (Dkt. No. 24).

Accordingly, it is hereby

        ORDERED that by April 16, 2021, the City shall file its motion to dismiss. By May 7,

2021, Plaintiff shall file any opposition. By May 14, 2021, the City shall file any reply. All

submissions shall be per the Individual Rules. It is further

        ORDERED that the parties shall meet and confer regarding any representation of Officer

D’Arco by the New York City Law Department and associated waiver of service. By April 9,

2021, the parties shall file a joint letter as to the status of service on Officer D’Arco.

Dated: March 26, 2021
       New York, New York
